On Motion for Rehearing.
At a former day of this term, the judgment of the lower court in this case was affirmed, and same is now before us on appellant's motion for rehearing. We have given the motion due consideration, and since we find no new point is raised, and since no additional authority is cited, and, believing that the case was correctly disposed of by the original opinion, the motion for rehearing will be overruled.
We concede that the proceedings in the justice's court as regards the statement of appellee's claim there were very meager, but, when considered in connection with the citation issued thereon, which was duly served on appellant, we think the same ought to be held sufficient under the very liberal rules governing proceedings in such courts.